Citation Nr: 1205590	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  03-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include pulmonary fibrosis, on a direct basis and as secondary to service-connected asthma with bronchitis.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and Barrett's esophagus, on a direct basis and as secondary to service-connected asthma with bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1962 until June 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  As noted in the December 2008 Board decision, the Board was notified in April 2008 that the Veteran was employed at the Waco RO and that his claims folder would now be serviced by the Houston RO.  

The Board previously considered this appeal in July 2007, December 2008 and January 2010.  As will be discussed in detail below, although the RO/Appeals Management Center (AMC) did not substantially comply with the remand directives, there is sufficient evidence of record upon which to grant the claims.  Accordingly, another remand for strict compliance of the remand directives is not necessary at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As will be discussed in detail below, the Board has recharacterized the claim for service connection for pulmonary fibrosis to the broader claim of service connection for a lung disability, to include pulmonary fibrosis, because the record reflects other findings and diagnoses pertaining to the lungs.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85-87 (2009) (noting that a claimant's identification of the benefit sought does not require any technical precision and indicating that referring to a body part or system by describing symptoms may satisfy the requirement).

The Veteran submitted additional evidence consisting of a statement and private pulmonary function tests after the most recent October 2009 supplemental statement of the case (SSOC).  The Veteran's representative submitted a written waiver of review of that evidence by the agency of original jurisdiction and, therefore, referral to the RO of evidence received directly by the Board is not required, and the Board may review and consider this evidence.  See 38 C.F.R. § 20.1304.  

The July 2007, December 2008 and January 2010 Board remands all noted that the Veteran had raised an informal claim for an increased evaluation for his service-connected asthma with bronchitis and referred the matter for appropriate action.  Upon remand, the AMC improperly addressed this new issue in a SSOC instead of a rating decision.  See 38 C.F.R § 19.31(a).  It has been held that a SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  Therefore, the issue is again REFERRED to the RO for the issuance of a rating decision on the increased evaluation claim and notice to the Veteran of his appellant rights.


FINDINGS OF FACT

1.  The evidence of record demonstrates that GERD and Barrett's esophagus likely manifested during the Veteran's active service.

2.  The Veteran does not have a current disability of interstitial pulmonary fibrosis.

3.  The evidence of record demonstrates that fibrosis (scarring) with bronchiectasis likely manifested during the Veteran's active service.



CONCLUSIONS OF LAW

1.  Service connection is warranted for GERD and Barrett's esophagus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Service connection is warranted for fibrosis (scarring) with bronchiectasis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In the present case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2002, January 2004, August 2007, November 2007, December 2007, June 2009, October 2009 and May 2010 that fully addressed all notice elements.  These letters advised the Veteran of the types of evidence not of record needed to substantiate his claims, the division of responsibility between the Veteran and VA for obtaining the required evidence, and how the disability ratings and effective dates are assigned. 

VA has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the record includes service treatment records, VA outpatient treatment records, private treatment records and reports of VA examinations.  The Board notes that the prior January 2010 Board remand specifically requested a VA examination performed by a specialist in gastroenterology and requested that the specialist comment on specific treatise evidence, medical records and provide a complete rationale.  Although the Veteran was afforded a VA examination in June 2010, this examination was not performed by the requested specialist, did not adequately comment on the specified medical records, provided a history that conflicted with the medical treatise evidence, and failed to provide a detailed rationale for the opinion rendered.  Subsequently, the claims file was forwarded for a specialist to review in April 2011.  The specialist's April 2011 opinion also fails to comply with the directives as the specialist did not physically examine the Veteran or review or comment on the provided medical treatise evidence or the favorable opinions in the record.  

Similarly, the Board remanded the claim for pulmonary fibrosis in January 2010 for a pulmonologist to examine the Veteran and specifically comment upon evidence of record and to provide an opinion, complete with a rationale.  As with the claim for GERD, although the Veteran was afforded a VA examination in June 2010, this examination was not performed by the requested specialist and not all of the requested opinions were provided.  The claims file was ultimately forwarded to the requested specialist in May 2011, but the specialist did not physically examine the Veteran or provide a full rationale for the opinions rendered.  

In view of the above, there has not been substantial compliance with the Board's January 2010 remand directives, which was the third of three remand decisions issued by the Board in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Despite these errors, the Board nevertheless finds that any further attempt to obtain the requested examination with all of the requested opinions would only unnecessarily delay adjudication of the claims, particularly when the totality of the evidence allows the Board to grant the claims without an additional remand.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken. Given the results favorable to the Veteran, further development would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Merits of the Claim

The Veteran seeks service connection for a gastrointestinal disability and lung disorder.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been approximated and the appeals will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Service connection may also be granted for certain chronic diseases, such as bronchiectasis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  The CAVC held that as long as the condition is noted at the time a Veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Savage, 10 Vet. App. at 496 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.  

Gastrointestinal disability

The Veteran seeks service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and Barrett's esophagus.  The Veteran has alleged that the condition was present but undiagnosed during service or, alternatively, that the service-connected asthma caused or aggravated the condition.  

The records clearly reflect the Veteran has current diagnoses of both GERD and Barrett's esophagus.  In fact, both conditions were diagnosed on the most recent June 2010 VA examination and in numerous VA outpatient treatment records.  As such, the Veteran has a current disability and the remaining questions are whether there is evidence of an inservice occurrence of an injury or disease, and whether there is evidence of a nexus or relationship between the current disability and the inservice disease or injury.  

In the present case, the Veteran has presented testimony and statements alleging symptoms of throat trouble, cough, wheezing, hoarseness and waking up at night with a choking sensation during service and continuously after service.  The Veteran is competent to describe symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the Board finds the Veteran's testimony to be credible as his description of symptoms has been consistent throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran provided further support of his testimony by submitting medical treatises which also show that symptoms of GERD may include a dry cough, asthma symptoms, or trouble swallowing.  

Additionally, the Veteran's report of symptoms is generally supported by and reflected in the medical evidence.  Service treatment records indicate that the Veteran was frequently seen during service for complaints of the ears, throat and respiratory system, although neither GERD nor Barrett's esophagus was diagnosed during service.  The post service medical evidence of record reflects treatment for symptoms such as coughing, wheezing and sore throat beginning in 1966.  GERD and Barrett's esophagus were first diagnosed in February 1975.  Although there are gaps in the record, the post-service evidence generally documents treatment for the Veteran's reported symptoms of coughing, wheezing and throat trouble from the 1960s to mid 1970s, and from 2001 until the present.  The Veteran also indicated that he was treated at a private facility in Dallas from 1975 until 1999, which fills in this apparent gap in time between the mid 1970s and 2001.  

However, this case is complicated by the coexisting service-connected disabilities of asthma and bronchitis which manifest with similar symptoms to the throat trouble-cough, wheezing, and hoarseness-that the Veteran currently attributes to his GERD and Barrett's esophagus.  As a consequence, the essential question to be addressed in this case is whether these symptoms may be properly attributed to the GERD and Barrett's esophagus, or whether they are symptoms of the already service-connected asthma and bronchitis.

A December 2002 VA examination noted the complaints of 30 years of esophageal reflux causing him to wake up at night with choking and coughing and a history of Barrett's esophagus in the mid-70s.  The examiner indicated he felt the Veteran had bronchospasm which was not an asthma problem but rather a symptom generated by gastroesophageal reflux with aspiration with chemical bronchitis.  The examiner recommended more aggressive treatment of the reflux.  The impression was GERD with complicating Barrett's esophagus with apparent ongoing reflux and aspiration with chemical bronchitis and associated bronchospasm.  No opinion as to the etiology of either condition was provided.  

The Veteran was afforded another VA examination in December 2007.  The examiner noted symptoms of GERD, exacerbated during the night, and a history of Barrett's esophagus, of which he has been having surveillance for the last 15 years.  Low grade dysplasia was noted in the past, with treatment provided by way of medication, and symptoms of heartburn, nausea and occasional vomiting.  The examiner reviewed the claims file and concluded that gastrointestinal disorder with gastroesophageal reflux with Barrett's esophagus is less likely than not secondary to the service-connected asthma with bronchitis and is not related to any event injury or disease that occurred during service.  The examiner further noted that the uncontrolled esophageal dysfunction with ongoing aspiration is at least as likely as not causing him to have symptoms of wheezing and gagging at night.

The Veteran was afforded a third VA examination in August 2009 to determine whether there was a relationship between any current disability and service or a service-connected disability.  The examiner reviewed the claims file and the examination report indicates that the findings were discussed with the head of the gastroenterology department.  The examiner noted the diagnosis of gastroesophageal reflux and Barrett's in 1975 and noted a five month history of gradually increasing dysphagia prior to that diagnosis.  There was nothing in the record to indicate that the Veteran traced the onset of his symptoms back to his time of service.  Service records were negative for complaints regarding GERD or other gastrointestinal conditions.  The examiner noted the Veteran was seen for sore throat accompanied by fever while in service and was diagnosed with tonsillitis.  The examiner indicated that the Veteran filed claims in 1965, 1967, 1968 and 1970 but only noted "throat trouble" and "swollen tonsils" and did not note a specific gastrointestinal complaint on those claims.  The examiner explained that there was evidence that indicated GERD could impact asthma but no medical evidence that the reverse was true.  The examiner concluded that there was no evidence to show there were symptoms of gastroesophageal reflux or Barrett's esophagus while on active duty, and further indicated it is less likely than not that the conditions were related to any event, injury or disease that occurred during service.  The examiner also concluded it was less likely than not that the gastroesophageal reflux and Barrett's were caused or aggravated by his service-connected asthma with bronchitis.  

During a March 2010 VA outpatient treatment record the Veteran reported a history of pneumonia and treatment for asthma and bronchitis during service.  He also described intermittent throat problems beginning in 1965.  The Veteran indicated he was diagnosed with GERD and Barrett's in 1975 and has continued to receive treatment with numerous endoscopies since that diagnosis.  He indicated current symptoms were controlled by diet and lifestyle and noted the main symptom was nighttime waking up with cough and wheezing.  This occurred almost nightly and was not always severe.  He did not recall having those symptoms during service but indicated he had throat problem including coughing, hoarseness and soreness.  After clinical examination and review of the esophagogastroduodenoscopy (EGD) the physician opined that it was as likely as not that the Veteran had GERD while he was in the service and further explained that it was true that Barrett's was caused by long standing GERD and GERD can cause asthma like symptoms.  The examiner indicated that determining exactly when he had GERD and whether it caused his symptoms while he was in the service was ultimately unknowable.  

The Veteran was afforded a fourth VA examination in June 2010.  The examination did not appear to be provided by a specialist, as had been directed in the Board's January 2010 remand decision.  The examiner reviewed the claims file and considered the Veteran's history of a diagnosis of Barrett's esophagus in 1975 with complaints of dysphagia for approximately 6 months prior to the diagnosis.  The examiner indicated the swallowing problem and regurgitation had their onset within the six months prior to the 1975 diagnosis.  The examiner indicated that nothing in the records suggested earlier symptoms of gastrointestinal disturbance.  The examiner noted treatment in the 1960s for sore throat and diagnoses of tonsillitis.  He explained that such infections were common among military recruits due to frequent exposure to viruses and there was nothing in the record to suggest the sore throat and hoarseness episodes were related to a gastrointestinal disturbance.  He indicated there was no evidence in the medical literature that GERD/Barrett's esophagus is either caused or aggravated by asthma or chronic bronchitis.  However, he reported that the fact that GERD could aggravate asthma, was noted and well known.  The examiner concluded that it was less likely than not that the GERD with Barrett's esophagus was related to any injury, illness or event occurring during military service as there was no evidence of gastrointestinal symptoms during that period of time according to the record.  It was further unlikely that the GERD and Barrett's were aggravated by the service connected asthma and bronchitis.  

In April 2011, the Veterans claims file was forwarded to an expert in gastroenterology.  The specialist reviewed the claims file and noted that the Veteran had symptoms of wheezing, cough and sore throat during or shortly after military service, and years after service was found to have Barrett's esophagus as a consequence of chronic gastroesophageal reflux.  The specialist indicated there was no evidence of symptoms, signs or tests specific to chronic gastroesophageal reflux during and/or shortly after service.  He explained that, while it is true that symptoms such as wheezing, cough and sore throat may be due to chronic gastroesophageal reflux disease, they are much more commonly due to other causes, such as asthma.  Therefore, the clinician expressed the opinion that it is much more likely than not that the wheezing, cough, and sore throat were not manifestations of chronic gastroesophageal reflux.  As to the possibility that the Veteran's service-connected respiratory symptoms have aggravated the gastroesophageal reflux, that clinician stated that, while it is true that medication can aggravate GERD, there is no evidence the Veteran was treated with any medications that would do this, and it was very unlikely that the Veteran's service connected respiratory symptoms aggravated the gastroesophageal reflux.   

In May 2011, the claims file was forwarded to a pulmonologist for an opinion with respect to the claimed lung disorder that is also being addressed in this decision.  This specialist noted a history of bronchial pneumonia, burst right eardrum and fungus of the ears during service.  After reviewing the record the specialist indicated that the Veteran had mild intermittent asthma, most likely than not caused by or a result of GERD.  In addition, the pulmonologist stated that "the bronchial pneumonia, fungus of the ears, and subsequent burst right eardrum, noted above, are all at least as likely as not caused by or a result of GERD."  

Evaluating the evidence in light of the criteria for service connection, the Board finds that the evidence is at an approximate balance for a finding of continuity of symptomatology.  As noted above, the Veteran provided competent and credible testimony that he had continuing symptoms from service until the present.  The pertinent question is whether those symptoms are related to the GERD and Barrett's esophagus.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale to reconcile the conflicting medical evidence and provide an opinion as to the relationship between the Veteran's symptoms of coughing wheezing and sore throat, and the GERD and Barrett's esophagus.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Here, while there are several opinions for and against the claim, none are conclusive.  The December 2002, December 2007 and May 2011 opinions relate various symptoms to GERD, and a March 2010 VA outpatient treatment record concluded it was likely the Veteran had GERD during service.  Contrarily, the August 2009 and June 2010 VA examiners concluded there was no evidence the Veteran had symptoms during service, and the April 2011 VA examiner noted the presence of symptoms in-service, but specifically attributed them to other causes, such as the service-connected asthma with bronchitis.  The Board finds it significant that although the April 2011 gastroenterologist opinion ultimately concluded the symptoms were more likely a result of other causes, he clearly indicated the reported symptoms could be attributed to GERD.  Further, the March 2010 examiner, based on the result of clinical examination and the completion of an EGD, contradictorily concluded both that it was as likely as not that the Veteran had GERD while he was in the service, and that it was ultimately unknowable whether the GERD occurred during service.  More persuasively, however, the May 2011 examination report issued by the VA pulmonologist found that the Veteran's mild intermittent asthma was more likely than not caused by or a result of GERD.  Because the Veteran is already service connected for asthma, this medical opinion can be implicitly interpreted as being based on a finding that GERD occurred during service and, therefore, was the cause for the onset of the in-service asthma.  

Given the mixture of favorable and unfavorable medical opinions, the failure of the past several examiners to clearly reconcile the differing opinions of record, and the evidence of continuity of symptomatology since service, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran the benefit of the doubt, service connection for GERD with Barrett's esophagus is granted.  

Lung Disorder

The Veteran seeks service connection for pulmonary fibrosis.  As noted in the Introduction, the Board has recharacterized the claim on appeal as entitlement to service connection for a lung disorder to account for other findings of the lungs which appear in the VA examinations and treatment records.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran alleges that he has a disability as a result of an episode of pneumonia or exposure to asbestos during service, or alternatively as a result of his service-connected asthma and bronchitis or GERD.

The evidence of record includes conflicting findings as to whether or not the Veteran has a current disability of pulmonary fibrosis.  A July 1992 private treatment record noted that the Veteran's mother died of lung disease and the chest X-ray looked like he had some interstitial changes.  The physician requested the Veteran see a pulmonologist.  

Radiologic studies performed at VA facilities since 1992 have demonstrated varied findings.  For example, a June 1992 chest PA & Lateral noted a "few areas of fibrosis in the lung fields," but ultimately concluded with an impression of no active chest process.  X-rays in July 1995 and May 1996 concluded there was normal limit heart size, no acute pulmonary disease or congestive heart failure (CHF).  A November 1996 study also noted normal limit heart size, no CHF or acute infiltrates.  A July 2001 study noted "areas of fibrosis in the lung fields" but again concluded there was no active chest process.  A May 2002 study indicated that compared to the July 2001 study, this study revealed the lung fields were clear.  

Several VA outpatient treatment records reflect a diagnosis of pulmonary fibrosis in relating the prior history.  For example, a July 2001 VA outpatient treatment records notes a diagnosis of "Pulmonary Fibrosis * (ICD-9-CM 515./516.8)."  

The Veteran was afforded a VA examination in December 2002 to assess his service-connected asthma and bronchitis.  The examiner noted the Veteran's reported history of stable pulmonary fibrosis.  Clinical examination of the chest showed grade 1 expiratory wheeze throughout and inspiratory and expiratory rhonci in both bases.  Significantly, the examiner noted that the basic pulmonary function was normal and the situation was of asthma and bronchitis.  The examiner indicated the Veteran was stable and normal in terms of pulmonary function.  Pulmonary function tests completed at that time were normal.  An X-ray study concluded there was no acute pulmonary disease and a notation in parentheses indicated the chest X-ray did not show fibrosis and indicated the spirometry results were normal.   

A February 2004 VA outpatient treatment record notes breathing was okay with occasional wheezing at night with no chest pain.  Pulmonary examination noted the lungs were clear.  Chest X-ray noted a "few areas of fibrosis, not changed from previous films."  The diagnoses were hypertension, chronic obstructive pulmonary disease (COPD), Barrett's esophagus, neck pain and questionable allergic rhinitis.

An April 2005 private medical record from G.L.K., M.D., noted the Veteran's assertion that he felt he had COPD and pulmonary fibrosis secondary to asbestosis.  An addendum from Dr. K. noted an X-ray report showed a fairly normal chest x-ray and heart size.  Dr. K. indicated there seemed to be some pleural thickening in the right apex and some increased micro-nodules in the bases consistent with pulmonary fibrosis and some thoracic scoliosis.

The Board remanded the claim in July 2007 to obtain a VA examination to determine whether or not pulmonary fibrosis was present, particularly in light of the Veteran's testimony that he had been receiving ongoing treatment for the condition.  The requested VA examination was conducted in December 2007.  The examiner reviewed the claims file and noted that pulmonary function tests in May 2007 showed normal spirometry with no significant bronchodilator response.  Diffusion was within normal limits.  The examiner indicated that X-rays in February 2006 were normal and X-rays in December 2007 showed no acute chest disease and no evidence of fibrosis, mediastinal pathology, pleural effusion or acute infiltrates.  The impression was no evidence of pulmonary fibrosis.  The examiner further opined that it was not related to the service-connected asthma with bronchitis or otherwise related to the Veteran's active military duty including service aboard various military ships.  The examiner again reiterated that the pulmonary function tests were in the normal range and there was no evidence of fibrosis.  

The Board remanded the claim again in December 2008 as the Veteran was provided a single physical examination for all of the claims and the examiner did not provide a discussion of the medical history or reference medical literature or treatise evidence provided by the Veteran.  Furthermore, there was no rationale for the opinions rendered.  Therefore, the Board specifically requested that a respiratory/pulmonary specialist examine the Veteran and determine the nature, extent and etiology of any pulmonary fibrosis that may be present.  The Board further requested that the examiner state whether a current or past diagnosis of fibrosis was appropriate and specifically comment on VA treatment records and the April 2005 private record documenting pulmonary fibrosis.

The requested VA examination was provided in August 2009.  The examiner reviewed the claims file and discussed the case with the head of the pulmonary department.  The opinion indicated the Veteran had never been diagnosed with pulmonary fibrosis by a pulmonologist.  He was noted to have areas of fibrosis found on chest X-rays in the past ,but never had, nor did he have now, a diffuse pattern of fibrosis which would be seen in pulmonary fibrosis.  The chest X-ray performed in conjunction with the examination noted mild fibrotic changes and cylindrical bronchiectasis in the right lower lobe on the medial aspect.  There was a nodular opacity in the right apex posteriorly that was likely nodular scarring but the possibility of a real pulmonary nodule could not be excluded.  A nodule was identified in the right upper lobe.  There was no pleural effusion or pneumothorax.  The Veteran also underwent pulmonary function testing and had normal test results which were not consistent with pulmonary fibrosis of several years duration.  The pulmonary function tests documented normal spirometry with no significant bronchodilator response and diffusion within normal limits.  In summary, the examiner concluded the Veteran did not meet the criteria for a diagnosis of pulmonary fibrosis.  Furthermore, the examiner concluded that even if the diagnosis was conceded, there was no support in the medical literature for stating it was caused or aggravated by asthma with bronchitis.  The examiner indicated the Veteran had no evidence of asbestosis or other occupational lung disease which could be related to active duty.  

In January 2010 the Board remanded the claim a third time for an examination by a specialist to specifically comment upon the April 2005 private medical record that indicated a diagnosis of pulmonary fibrosis.  

In February 2010 the Veteran was seen at a VA outpatient treatment clinic.  The physician noted the history of two doctors in the past five years making a diagnosis of pulmonary fibrosis based upon plain films.  The physician performed a clinical examination and reviewed the 2009 chest X-ray and pulmonary function tests.  The physician concluded there was lung scarring as the chest X-ray showed an area of mild bronchiectasis and scarring.  The physician indicated this was likely sequelae of an old infection (i.e., pneumonia in 1960s).  The physician concluded there was no evidence of interstitial lung disease or emphysema.  The physician also reported the presence of obstructive lung disease and indicated the Veteran likely had mild intermittent asthma and noted a pulmonary nodule that required no further workup.  

An addendum was subsequently provided with respect to the February 2010 examination by the chief of pulmonary and critical care.  That examiner stated that the relevant clinical, physiological and radiographic data and the claims file had been reviewed.  The chief of pulmonary care agreed with the plan of care.  He explained there was no clinical evidence of significant pulmonary fibrosis.  Pulmonary function testing showed no evidence whatsoever of restriction or diffusion impairment which would be typical of pulmonary fibrosis.  Instead, the examiner indicated that radiographic changes represented scarring, likely from remote infection, but that this did not constitute pulmonary fibrosis in any sense of that term.  The chief of pulmonary and critical care stated that this assessment was based on his experience as a subspecialist in pulmonary diseases with over 20 years experience and full-time academic appointment as a professor at a local university medical center.  

In May 2011, the claims file was forwarded to a physician who is board certified in internal medicine, pulmonary medicine and critical care.  The specialist indicated he is also a full professor at the University of Texas Southwestern Medical School and has practiced in pulmonary medicine for over 20 years.  The specialist reviewed the medical records and noted diagnoses of COPD and pulmonary fibrosis by a VA physician in July 2001.  The specialist indicated that there was nothing in the July 2001 note that supported either diagnoses.  The specialist also reviewed the April 2005 private physician's note that reported findings consistent with pulmonary fibrosis.  The specialist indicated that, although the chest X-ray the April 2005 note referred to was not available for review, he did review a February 2006 chest X-ray that did not show any of those changes.  Further, he stated a radiology report from February 2004 reflected that the lung fields were clear except for areas of fibrosis.  The impression of the report was no active chest process.  The specialist indicated that this film was also unavailable for personal review.  A computed tomography (CT) scan from July 2009 was noted to show mild fibrosis and mild bronchiectasis in the medial portion of the right lower lobe most likely related to remote infection.  No emphysematous changes were seen and no interstitial fibrosis was seen. The specialist's review of the CT scan was in concurrence with the report.  

The specialist also reviewed service treatment records documenting a period of hospitalization for bronchial pneumonia, along with subsequent treatment in sick call for a burst right eardrum and fungus of the ears.  The specialist noted that during a February 2010 clinical visit there were findings of squeaks during respiration in the base of the lung on the right.  At that time no pulmonary diagnosis was made but it was suspected the Veteran had mild intermittent asthma.  Diagnostic testing included pulmonary function testing in May 2007, July 2009 and February 2010 which all showed normal spirometry, no significant bronchodilator response and normal diffusion.  Review of blood counts from 1992 until 2010 did not reflect an increase in eosinophil counts.  

The specialist concluded the Veteran had mild intermittent asthma that was most likely than not caused by or a result of GERD, and that he did not have interstitial pulmonary fibrosis.  The specialist explained that "interstitial pulmonary fibrosis" is usually the disease entity that is referred to by the term "pulmonary fibrosis."  While the Veteran has some small amount of scarring in the medial aspect of his right lower lung, the specialist explained that this scarring, like scarring in all other parts of the body, was formed by fibrosis.  The specialist concluded that this scarring in the medial aspect of the right lower lung was most likely than not caused by or a result of the bronchial pneumonia suffered by the Veteran in 1962.  Additionally, the specialist noted that the bronchial pneumonia, fungus of the ears and subsequent burst right eardrum were all at least as likely as not caused by or a result of GERD.  

Given the evidence above, the Board finds the Veteran does not currently have a diagnosis of interstitial pulmonary fibrosis.  The May 2011 pulmonologist explained that "interstitial pulmonary fibrosis" is the disease entity that is referred to by the term "pulmonary fibrosis."  In this regard, pulmonary fibrosis is defined as "chronic inflammation and progressive fibrosis of the pulmonary alveolar walls, with steadily progressive dyspnea, resulting finally in death from oxygen lack or right heart failure."  Dorland's Illustrated Medical Dictionary 698 (30th ed. 2003).  The evidence documenting a diagnosis of "pulmonary fibrosis" includes VA outpatient treatment records which merely note this diagnosis in the prior history section, and the April 2005 private medical record that concluded there was pulmonary fibrosis secondary to asbestosis.  The positive findings of pulmonary fibrosis in the VA outpatient treatment records are entitled to no weight in this case as they do not include any supporting rationale or summary of supporting clinical findings.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  While the April 2005 private record cites to clinical findings of pleural thickening and increased micro-nodules in the bases which he indicated were consistent with pulmonary fibrosis, none of the other chest X-rays or pulmonary function tests throughout the Veteran's history supports such findings.  In fact, several chest X-rays conclude with the impression of "no active pulmonary disease" or "no active chest process."  Furthermore, the physician did not review the claims file, or alternatively provide sufficient details so that the Board can conclude he was sufficiently well informed of the Veteran's history, or provide any form of rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295, 302 (2008); Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, the Board finds the weight of the contrary evidence to be overwhelmingly in opposition to the April 2005 assessment of pulmonary fibrosis.  

Furthermore, there are several opinions that specifically conclude the Veteran never had "pulmonary fibrosis."  For example, the August 2009 VA examiner explained that there was no evidence of a diffuse pattern of fibrosis which would be seen in pulmonary fibrosis.  The August 2009 examiner also indicated the pulmonary function tests were not consistent with pulmonary fibrosis of several years duration.  The chief of pulmonary care who reviewed the February 2010 VA treatment plan explained that the Veteran's pulmonary function testing showed no evidence of restriction or diffusion impairment that would be typical of pulmonary fibrosis.  The May 2011 pulmonologist additionally commented upon the references to "pulmonary fibrosis" in the records and indicated that none of these were supported by X-ray findings or otherwise confirmed by diagnostic testing.  

The Board finds the August 2009, February 2010 and May 2011 opinions to be highly probative.  Although the underlying examinations may not have been performed by pulmonologists, each report was reviewed by a pulmonologist.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  Furthermore, the August 2009 and February 2010 opinions cite to and evaluate clinical data to support the conclusions, specifically explaining that this Veteran's pulmonary function tests and X-ray findings are not consistent with findings that would be reflective of prolonged pulmonary fibrosis.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller, 11 Vet. App. at 348 (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Significantly, unlike the April 2005 private opinion, the Veteran's history and clinical findings provide support for the examiners' conclusions as the impressions of the X-rays and pulmonary function tests are normal.  Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of pulmonary fibrosis.  

Although the Veteran does not have a diagnosis of pulmonary fibrosis, he has diagnoses of fibrosis and bronchiectasis.  See Dorland's Illustrated Medical Dictionary 252 and 698 (30th ed. 2003)(defining bronchiectasis as "chronic dilatation of the bronchi marked by fetid breath and paroxysmal coughing, with the expectoration of mucopurulent matter"; and defining fibrosis as "the formation of fibrous tissue, as in repair or replacement of parenchymatous elements").  To afford the Veteran every consideration, the Board will now consider whether service connection may be granted for these disabilities.  

Although not every X-ray documents the presence of fibrosis and bronchiectasis, the majority of the X-rays throughout the record do reflect clinical findings of fibrosis, and a pulmonologist concluded based on a review of the record that there is evidence of fibrosis and bronchiectasis.  As the Veteran has diagnoses and X-ray evidence confirming the presence of both fibrosis and bronchiectasis during the period on appeal, the Board finds there is a current disability for purposes of attempting to establish service connection.  The next questions to be addressed are then whether there is evidence of an inservice occurrence of an injury or disease, and whether there is medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.

Here, service treatment records confirm that the Veteran was hospitalized during service for bronchitis and bronchopneumonia in July 1962.  The records reflect that the bronchopneumonia was treated with supportive therapy, procaine penicillin, tetracycline and streptomycin.  Chest X-rays during his period of hospitalization were unremarkable.  Upon discharge from service in June 1965 the lungs and chest were noted to be normal.  Based on this evidence, the Board finds that the Veteran clearly had an in-service event of bronchitis and bronchopneumonia.

The final element is a nexus, or link, between the bronchopneumonia in service and the current findings of fibrosis and bronchiectasis.  As noted above, the February 2010 VA physician concluded there was bronchiectasis and scarring which was likely a sequelae of old infection (pneumonia in 1960s).  The chief of pulmonology agreed that the radiographic changes of fibrosis represented scarring and further noted it was likely from a remote infection.  

Similarly, the May 2011 specialist concluded that the changes noted on X-rays were scarring in the medial aspect of the right lower lung.  He explained that this scarring, like all other scarring, is formed by fibrosis.  He indicated that the scarring was more likely than not caused by or a result of the bronchial pneumonia suffered in 1962. 

The Board finds the February 2010 and May 2011 opinions to be highly probative evidence in favor of the Veteran's service connection claim.  Specifically, the opinions were provided after a full review of the claims file (which contains evidence of the Veteran's full medical history), including all relevant records, diagnostic studies and pertinent medical literature.  Nieves-Rodriguez, 22 Vet. App. at 303 (2008).  Additionally, the opinions are supported by clinical X-ray evidence of record.  Bloom, 12 Vet. App. at 187; Miller, 11 Vet. App. at 348.  Moreover, there is no competent evidence of record to the contrary.  As a result, and resolving any benefit of the doubt in the Veteran's favor, service connection for fibrosis and bronchiectasis is granted. 38 U.S.C.A. §§ 1110, 5107. 


ORDER

Service connection for gastroesophageal reflux disease and Barrett's esophagus is granted.

Service connection for fibrosis (scarring) with bronchiectasis is granted.




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


